Citation Nr: 1527290	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  09-30 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for sarcoidosis, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.

In February 2012, the Board remanded the appeal to reopen a claim of service connection for diabetes mellitus claim and denied service connection for sarcoidosis.  The Veteran appealed the denial of service connection for sarcoidosis, and in a July 2013 Memorandum Decision, the United States Court of Appeals for Veterans Claims set aside the Board's decision and remanded the matter for further consideration.

Although the diabetes mellitus claim was initially characterized a as a claim to reopen, the Board has recharacterized the issue on appeal as solely a service connection claim,.  Service connection for diabetes mellitus was previously denied in a final September 2001 rating decision.  However, since the issuance of the September 2001 rating decision, documentation from the Defense Personnel Records Information Retrieval System (DPRIS) showing a review of the unit history submitted by the 519th Transportation Battalion and 53rd Transportation Company for the years 1943 to 1970 has been received.  Those documents relied on service department records that are relevant to the Veteran's claim that his flight to Thailand stopped in Vietnam.  Therefore the Board finds that documentation falls within the scope of the scope of 38 C.F.R. § 3.156(c) and the claim is being considered on the merits.

The appeal is REMANDED to the Agency of Original Jurisdiction.
REMAND

The Board finds that additional development is needed prior to a decision on the merits of the claims can be reached.

Pursuant to the July 2013 Memorandum Decision, the Board remanded the matter of entitlement to service connection for sarcoidosis for a medical examination.  The Veteran was provided a July 2014 VA examination and a supplemental statement of the case was issued in August 2014 that considered only the claim for service connection for diabetes mellitus.  In January 2015, an additional medical opinion relevant to the issue for service connection for sarcoidosis was obtained.  However, that evidence has not been considered in a supplemental statement of the case, and no waiver of initial Agency of Original Jurisdiction review is of record.  38 C.F.R. § 19.31 (2014).  The Board must remand this additional evidence to the AOJ for consideration.

The Board finds that a document has associated with the record by the scanning company titled "VCIP Unscannable Document(s) Placeholder."  The document indicates that two May 2015 CDs labeled current medical records were unscannable because the document shortcut was saved to the CDs instead of the documents themselves as PDF files.  The identified medical records could be relevant to the claims on appeal.  Therefore, those records should be obtained in a format that can be included in the claims file.  The Veteran should be contacted to obtain any relevant documents.

On remand, all available VA and non-VA treatment records should be obtained.  38 U.S.C.A. § 5103A(a)-(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide him with notice that the two CDs that he submitted in May 2015 contain document shortcuts rather than PDF files.  The Veteran should be provided an opportunity to provide any relevant documents.  Efforts to obtain those records should be documented in the record.

2.  Associate any available VA treatment records dated since January 2015.  Any other records identified by the Veteran should also be obtained.

3. Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

